PER CURIAM.
Trotter appeals from his guidelines sentence on the grounds that the guidelines scoresheet was erroneously scored. We agree. The burglary, which was scored as an additional offense at conviction, was scored as a second degree felony. Inasmuch as it is clear from the record1 that the burglary for which the defendant was charged and convicted is a third degree felony, the scoresheet is incorrect. The maximum guidelines sentence was therefore 8% instead of 4V2 years.
Sentence reversed and cause remanded for resentencing.
ERVIN, JOANOS and NIMMONS, JJ., concur.

. The state’s argument on appeal to the contrary is patently frivolous.